—Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered October 4, 1993, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
We reject defendant’s contention that County Court erred in denying his motion to withdraw his guilty plea. The record of the plea allocution reveals that defendant’s plea was voluntary, knowing and intelligent. In addition, the only basis for the withdrawal motion was defendant’s conclusory assertion of innocence. We also reject defendant’s claim that the prison sentence he received as a second felony offender of to 5 years was harsh or excessive. The sentence was in accordance with the plea agreement and was in full satisfaction of a four-count indictment. We find no reason to disturb the sentence imposed. Defendant’s remaining contention with respect to the imposition of a surcharge has been reviewed and rejected as lacking in merit.
Mikoll, J. P., Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.